Citation Nr: 0910879	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-37 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
Type II.

2. Whether new and material evidence has been received to 
reopen a service connection claim for sleep apnea. 

3. Entitlement to service connection for joint pain to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	American Legion






ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1989 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. Diabetes mellitus, Type II was not incurred during active 
service, nor was manifest within a year of separation from 
active service. 

2. By a July 2001 decision, the RO denied the Veteran's 
service connection claim for sleep apnea. 

3. Evidence received since the July 2001 decision does not 
raise a reasonable possibility of substantiating the claim 
and by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim. 

4. Symptoms of joint pain are attributed by competent medical 
opinion to arthritis.






CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, 
Type II are not met. 
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2. The July 2001 RO decision is final. 38 U.S.C.A. § 7103 
(West 2002). 

3. New and material evidence has not been received to reopen 
the Veteran's service connection claim for sleep apnea. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

4. The criteria for service connection for joint pain are not 
met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in November 2005 
and March 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

With regard to a petition to reopen a finally decided claim, 
the Veterans Claims Assistance Act (VCAA) requires VA to 
provide the Veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the November 2005 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate service connection claims and what evidence 
would substantiate his petition to reopen a previously denied 
claim, (including notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial of service connection for sleep apnea). The 
letter also specified what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and of the need for him to advise VA of or 
submit any further evidence that pertains to his claim. The 
November 2005 letter sent to the Veteran meets the 
requirements of Kent. 

The March 2006 letter notified the Veteran of how VA assigns 
disability ratings and effective dates. This letter complied 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The RO fulfilled its duty to notify. 

VA also has a duty to assist a Veteran in obtaining evidence 
necessary to substantiate a claim. The service treatment 
records, VA treatment records, and private medical records 
are associated with the claims file. The Veteran was not 
afforded a VA examination. Regarding the issue of sleep 
apnea, because the Veteran's application to reopen his claim 
is presently denied, VA's duty to assist has not attached and 
there is no basis upon which to direct a medical examination. 
38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003). With regard to the issues of joint pain and diabetes, 
an examination is not warranted since the medical evidence 
does not show that these disabilities may be related to 
active service. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (appellant must submit competent medical evidence 
suggestive of a link between active service and the current 
disorders). 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

Service connection for diabetes mellitus, Type II

The Veteran seeks service connection for diabetes. The 
preponderance of the evidence is against the claim, and it 
will be denied. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. The resolution of this 
issue must be considered on the basis of the places, types, 
and circumstances of his service as shown by service records, 
the official history of each organization in the which the 
claimant served, his medical records and all pertinent 
medical and lay evidence. Determinations relative to service- 
connection with be based on a review of the entire evidence 
of record. 38 C.F.R. § 3.303.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 
3 Vet. App. 542 (1992). Service connection may, however, be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

For certain disabilities, such as diabetes mellitus, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from service. 38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. Such a presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307. 

Although the Veteran stated that his service treatment 
records showed high blood sugar levels, no such notations 
were found. Service treatment records do not show complaints 
or treatments for symptoms associated with diabetes. However, 
a VA treatment record from October 1996 reflects slightly 
high blood sugar and uric acid. 

The first diagnosis of diabetes mellitus, Type II occurred in 
May 2004. Private medical records show the Veteran visiting 
the emergency room with complaints of thirst, blurred vision, 
abdominal burning and numbness sensations in both hands. The 
physician conducted several lab tests and after considering 
the results, diagnosed diabetes. He discharged the Veteran 
with medication, diet instructions, and scheduled a follow-up 
appointment. Subsequent VA treatment records show periodic 
treatment for diabetes. 

There is no medical evidence suggesting that the Veteran's 
diabetes is etiologically related to active service or 
manifested within a year of separation from active service. 
During active service, the Veteran did not have complaints or 
treatment for symptoms associated with diabetes. The initial 
diabetes diagnosis was made over 12 years after separation. 
With respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
Veteran's condition for many years could be decisive. See 
Maxon v. West, 12 Vet. App. 453, 459 (1999). The Veteran was 
notified in November 2005 letter that it was his 
responsibility to provide medical evidence suggesting that 
his diabetes was related to service. Such medical evidence is 
not of record, and consequently service connection for 
diabetes mellitus is denied. 38 C.F.R. §§ 3.303, 3.307.



Petition to reopen a service connection claim for sleep apnea 
for new and material evidence

The Veteran seeks to reopen his service connection claim for 
sleep apnea. Because new and material evidence has not been 
received, the petition to reopen will be denied. 

In a July 2001 decision, the RO denied the Veteran's claim of 
service connection for sleep apnea. This decision is final. 
38 U.S.C.A. § 7103. The Veteran filed an October 2005 
petition to reopen the claim for new and material evidence. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In July 2001, the RO denied the claim because there was no 
medical evidence linking sleep apnea to any incident of 
active service. 

Since this decision, VA treatment records from 2005 and 2006 
note complaints about insomnia, as a result of psychiatric 
symptoms. They reflect that the Veteran used a continuous 
positive airway pressure (CPAP) machine to treat his sleep 
apnea. There is no medical evidence suggesting that sleep 
apnea may be related to active service. 

The Board finds that new and material evidence has not been 
received to reopen a service connection claim for sleep 
apnea. Although the evidence received since the July 2001 
decision reflects treatment for sleep apnea, there is no 
medical evidence indicating the disability was incurred 
during active service. The petition to reopen is denied. 
38 C.F.R. § 3.156.

Service connection for joint pain to include as due to 
undiagnosed illness 

The Veteran contends his joint pain is a result of an 
undiagnosed illness incurred during Persian Gulf service. The 
preponderance of the evidence is against the claim, and it 
will be denied. 

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1). A "Persian Gulf 
Veteran" is one who served in the Southwest Asia theater of 
operations during the Persian Gulf War. See 38 C.F.R. § 
3.317. The Veteran qualifies as a Persian Gulf Veteran by 
receipt of his Southwest Asian Service Medal with two bronze 
stars.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A disability referred to in 
this section shall be considered service connected for the 
purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118. These changes revised the 
term "chronic disability" to "qualifying chronic disability," 
and involved an expanded definition of "qualifying chronic 
disability" to include: (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection. 
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. 
§ 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004). Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi- 
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b). 

During a November 2000 VA general examination, the Veteran 
did not complain about joint pain, rather his complaints 
concerned loose bowel movements and difficulty sleeping. 

VA treatment records from 2006 and 2007 show that the Veteran 
has degenerative joint disease with chronic pain in his knees 
and shoulders. The joint pain is attributed to degenerative 
joint disease. Although joint pain is listed as a sign of an 
undiagnosed illness, in this instance the joint pain is 
linked to a known etiology of degenerative joint disease. 
Since the Veteran's joint pain has a known etiology, the 
claim for service connection for joint pain as due to 
undiagnosed illness is denied. 38 C.F.R. § 3.317.


ORDER

Service connection for diabetes mellitus, Type II is denied.

The petition to reopen the claim of service connection for 
sleep apnea is denied. 

Service connection for joint pain to include as due to an 
undiagnosed illness is denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


